DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Communication in response to the Amendment filed on November 12, 2021, for application, title: “Method, System, and Computer Program Product for Developing, and Evaluation Investment Guide Paths”.

Status of the Claims
Claims 1 and 3-19 were pending.  By the 11/12/2021 Response, claims 1, 13, and 19 have been amended, and no claim has been added or cancelled.  Accordingly, claims 1 and 3-19 remain pending and have been examined.

Priority
This application was filed on 02/18/2019 and claims the benefits of US Provisional Application No. 62/632,111, filed on 02/19/2018.  For the purpose of examination, the 02/19/2018 is considered to be the effective filing date.

Allowable Subject Matter
Claims 1 and 3-19 are pending.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:

The presently amended claims are drawn to simulating investment returns for several glide paths and executing an investment glide path.  The Examiner finds that the presently amended claims are patent eligible under the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the claim limitations “…; generating, with the at least one processor, a plurality of delayed onset investment glide paths associated with the investment event and having a first duration, the plurality of delayed onset investment glide paths each comprising: (1) an extended fixed allocation glide path, the extended fixed allocation glide path at a beginning of the delayed onset investment glide path, and (2) a reallocation glide path, the reallocation glide path immediately following the extended fixed allocation glide path and continuing for a remainder of the first duration; simulating, with the at least one processor, projected returns over the first duration for each of the plurality of delayed onset investment glide paths using the historical investment data associated with a plurality of the consecutive time periods summing to a length equal to the first duration; … ; generating, with at least one processor, execution logic associated with the selected delayed onset investment glide path by generating a data file and/or program instructions configured to execute the selected delayed onset investment glide path; and automatically executing, with the at least one processor, the selected delayed onset investment glide path by executing the execution logic, wherein executing the execution logic comprises: automatically allocating, with a trading processor, an initial asset allocation specified by the execution logic by automatically executing at least one first trade; and at a predetermined time corresponding to a reallocation event specified by the execution logic, automatically reallocating, with the trading processor, the initial asset allocation to a second asset allocation by automatically executing at least one second trade” are found to be applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  In short, the claims recite an abstract idea but include the additional elements that integrate the abstract idea into a practical application.
Furthermore, the arts on the record, either individually or in combination, did not teach every element of the claims.  In addition, NPL (non-patent literature) searches using the Dialog and Google tools did not identify any art that teach every element of the claims.  Therefore, independent claims 1, 13, and 19 are allowable.  Dependent claims 3-12 and 14-18 are also allowable because of their dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-18 (renumbered from claims 1 and 3-19) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697